DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for domestic priority for a provisional application priority date is 12/30/2016. 

Response to Amendment
The action is responsive to the applicant’s amendment filed on 03/29/2021. Claims 1-20 are remain pending in the application. Applicant’s amendment to the specification and claim 7 have overcome the objections previous set forth in the non-final office action. 

Response to Arguments
Applicant argues on Pages 11-12 that “Miller does not anticipate outputting a digital signal including a sequence of measurements having a predetermined bit-depth that is greater than one bit.”  Applicant additionally argues that “to the extent that each logical value output by the sampling circuit 130 can be considered a measurement of a sequence of measurements, each logical value does not have a bit depth of greater than one.”
In response, the Examiner agrees that the sampling circuit generates a logical value having a bit depth of one on the rising edge of each clock.  However, the Examiner notes that Claim 1, for example, fails to require that each measurement (or logical value) comprises a bit-depth greater than one bit.  For instance, the newly amended limitation “the digital signal including a sequence of measurements having a predetermined bit-depth that is greater than one bit” may be reasonably interpreted as requiring “the digital signal” to include “a sequence of 

Applicant argues on Page 12 that the reference by Miller fails to disclose the newly amended limitation “generat[ing] a random bit stream signal based on a predetermined bit of each measurement of the digital signal” (emphasis added).
The Examiner respectfully submits that, as noted above, Miller teaches that each measurement comprises one bit.  Therefore, Miller discloses generating a random bit stream based on each measurement bit.  Moreover, Wells teaches receiving a first random bit stream (such as the bit stream output by Miller), and generating a further random bit stream based on each bit of the first random bit stream, in order to increase randomness/decrease correlation between each bit.  Therefore, the combination of Miller and Wells teaches the limitation in question.
See rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1, 5-6, 8, 12-13, 15-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2004/0006580) in view of Wells et al (US 6643374).

Regarding claim 8, Miller teaches the method of generating a true random number, comprising: 
outputting first analog noise signal from a first noise source (Miller, [0029] the signal DIFFa represents the amplified difference of the noise components of noise generator output signals, [0033] the noise generator circuit 110a and 110b"); 
outputting a second analog noise signal from a second noise source, the second noise source being identical to the first noise source (Miller, [0029] the signal DIFFb represents the amplified difference of the noise components of noise generator output signals" [0033] "the noise generator circuit 110c and 110d); 
comparing the first analog noise signal and the second analog noise signal with an analog comparator (Miller, [0036] the sampling circuit 130 samples the difference between DIFFa and DIFFb, [0034] the sampling circuit 130 is a blocked comparator circuit); 
outputting digital signal from the analog comparator indicative of the comparison of the first analog noise signal and the second analog noise signal, the digital signal include a sequence of measurements having a predetermined bit-depth that is greater than one bit (Miller, [0030, 0036] the sampling circuit 130 receives a clock signal CK and on the rising edge of the clock signal CK, the sampling circuit 130 compares the signal DIFFa, DIFFb to a DC threshold. [0043] figure 4, the 5th signal where VREF and DIFF are compared to generate a logical value on the rising edge of the clock, and as shown in figure 4, the multi-bit digital signal including the sequence of measurements);
Miller teaches the method to generate a random bit stream based on each measurement bit. Therefore, Miller discloses generating a random bit stream based on each measurement bit. Miller does not explicitly teaches converting the digital signal to a random bit number signal based on a predetermined bit of each measurement of the digital signal using a conversion system. 
However Wells teaches a method for converting the digital signal to a random bit number signal based on a predetermined bit of each measurement of the digital signal using a conversion system (Wells, figure 3, column 5 40-65 line the duty cycle corrector 300 receives a random bit stream, such as the one output by miller, from the source 202 and uses each bit (i.e. in pair) to generate the corrected bit 214, figure 5 shows an example of the corrected bit generated by the duty cycle corrector of figure 3). 
outputting the random bit stream signal (Wells, figure 3, the duty cycle corrector 300 outputting the corrected bit 214).
	It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Miller’s method of generating a first random bit stream to include Wells’s method to generate a further random bit stream based on each bit of the first random bit stream.  This modification would have been obvious because generating the further bit stream based on each bit of the first random bit stream would increase randomness/ decrease correlation between each bit.
	
	Regarding claim 12, the combined system of Miller in view of Wells discloses the invention as in the parent claim above, including wherein the predetermined bit-depth is ten bits (Wells, figure 8 provides an example of the corrected bit generated from the random bit source 202 that output a random bit stream 222 comprises 10-bit).


	Regarding claim 13, the combined system of Miller in view of Wells discloses the invention as in the parent claim above, including wherein the predetermined bit of each measurement of the digital signal is a least significant bit (Miller, [0030,0036] generate a logical value on the rising edge of the clock, and as shown in figure 4, the multi-bit digital signal including the sequence of measurements, each measurement is one-bit depth [i.e. a least significant bit]).

Regarding claim 15, the combined system of Miller in view of Wells discloses the invention as in the parent claim above, including supplying the random bit stream to a cryptographic system (Miller, [0002] Random number generation is an important aspect of many digital and electronic applications. For example, in the field of cryptography).

Regarding claim 16, the combined system of Miller in view of Wells discloses the invention as in the parent claim above, including generating a cryptographic key from the random bit stream (Miller, [0002] random number generation is key to encryption algorithms. A random bit stream is a sequence of binary signals lacking discernible patterns or repetition over time).

Regarding claim 1, the same teaching for the independent claim 8 is equally applied to the subject-matter of the corresponding independent claim 1. Additionally, Miller also teaches 0007] a random bit generator circuit includes a part of identically implemented thermal noise generators).

Regarding claims 5-6, the same teaching for the claims 12-13 is equally applied to the subject matter of the corresponding claims 5-6, respectively.

Regarding claim 17, the same teaching for the independent claim 8 is equally applied to the subject-matter of the corresponding independent claim 17. Additionally, Miller also teaches that the second noise source being identical to the first noise source ([0007] a random bit generator circuit includes a part of identically implemented thermal noise generators); a differential amplifier that receives the first analog noise signal and the second analog noise signal as inputs and output an amplified difference signal indicative of a difference between the first analog noise signals and the second analog noise signals (figure 2, [0019] the amplifier 20 comprises a differential amplifier 22 which measures and amplifies the difference of the AC noise components of the output signal NOISEa, NOISEb. Thus, the output DIFF of the differential amplifier 22 represents the amplified difference of the noise components of noise generator output signals NOISEa, NOISEb); an analog comparator configured to receive the amplified difference signal, compares the analog difference signal to an analog reference signal and outputs digital signal based on the comparisons (figure 2, [0020] the sampling circuit 30 receives the amplified signal DIFF and a thresh hold VREF and compares the amplifer output signal DIFF to the DC threshold VREF, the comparison is performed by a comparator);

Regarding claims 20, the same teaching for claim 12-13 is equally applied to the subject matter of the corresponding claims 20.

Claims  2-4, 9-11, and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Wells as applied to claim 8 above, and further in view of Kristinsson (NPL - Ardrand: The Arduino as a Hardware Random-Number Generator).

Regarding claim 9, the combined system of Miller in view of Wells discloses the invention as in parent claim above, including, outputting the first analog noise signals from the first noise source pin and outputting the second analog noise signal from a second noise source pin (figure 3).
	The combined system of Miller in view of Wells does not teach the first noise source pin and the second noise source pin are being unconnected.
	However, Kristinsson teaches a true random generator (TRNG) that the analog pins are not connected (section 1 introduction, the Arduino reference manual suggests that reading from an unconnected analog pin gives a fairly random number). 
The combined system of Miller in view of Wells and Kristinsson are analogous art because they are from the same field of endeavor in generating true random number for unpredictable values in cryptographic. It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the invention disclosed by Miller to disconnect the inputs pin from other sources. Doing so would allow the invention to generate unpredictable values and as stated in Kristinsson section 5.1, a claimed made by Arduino “if it is important for a sequence of values generated by random() to differ, on subsequent executions of a sketch, use randomSeed() to initialize the random number generator with a fairly random input, such as analogRead() on an unconnected pin”.

Regarding claim 10, the combined system of Miller in view of Wells and further in view of Kristinsson discloses the invention as in the parent claim above, including the first analog noise signal and the second analog noise signal are voltage signals indicative of voltages at the Miller, [0024] the output signal NOISEa, NOISEb, NOISEc,NOISEd comprises a DC component having a DC bias level of approximately VDD/2, where NOISEa and NOISEb generate the signal DIFFa, and NOISEc and NOISEd generate DIFFb).

Regarding claim 11, the combined system of Miller in view of Wells and further in view of Kristinsson discloses the invention as in the parent claim above, including the first noise source further comprises a first amplifier that amplifies the first analog noise signal and supplies a first amplified noise signal to the analog comparator, and wherein the second noise source further comprises a second amplifier that amplifies the second analog noise signal and supplies a second amplified noise signal to the analog comparator (Miller, Figure 3, [0029] the signal DIFFa is amplified from the differential amplifier 120a, and the signal DIFFb is amplified from the differential amplifier 120b. Both signal DIFFa and DIFFb are input to the sampling circuit 130, the comparator).

Regarding claims 2-4, the same teaching that is used for claims 9-11 can be equally applied to claims 2-4.

Regarding claim 18-19, the same teaching that is used for claims 9-10 can be equally applied to claims 18-19.

Claims  7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Miller in view of Wells as applied to claim 13 above, and further in view of Kim (US 20070011217 A1).

Regarding claim 14, the combined system of Miller in view of Wells discloses the invention as in parent claim above, including, a method of generating a true random number 
Kim teaches the low power random bit generator (RBG) that comprises the noise sources, the analog comparator and the conversion system are implemented in a mobile device (figure 2, [0015] the RBG 10 may be installed in a mobile system such as a smart card).
 the combined system of Miller in view of Wells and Kim are analogous art because they are from the same field of endeavor in generating true random number for unpredictable values in cryptographic. It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the invention disclosed by Miller to install the components inside a smart card. Doing so would allow RNG circuit to have simple structure and a small layout area with a low operating current as recognized by Kim [0006].

Regarding claim 7, the same teaching that is used for claim 14 can be equally applied to claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUY DUONG/            Examiner, Art Unit 2182                                                                                                                                                                                             	(571)272-2764
/MATTHEW D SANDIFER/
Primary Examiner, Art Unit 2182